DETAILED ACTION
The present application Office action is in response to the application filing on 17 MARCH 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record there is no teaching or suggestion for the claim as a whole. What is well-known in the prior-art is using medical equipment (i.e., endoscope) inside subjects to image them and generate 3D models[1][2]. The claim differentiates in that the 3D models are not generated by the endoscopes, but generated prior and used to reference the position of the endoscope, which is also found in the prior-art[3][4][5]. A problem faces with this approach is the coordinate system between the endoscope and the pre-generated model may need to be updated and relying on just a 3D model can be problematic since it is not precise[5]. The prior-art also [6][7]. However, the claims display after a pixel of an image on the basis of the position and the posture of the imaging device correspond to one of two positions on the 3D model that are pre-defined. Said limitation in combination with the rest of the claim limitations is not obvious over the prior-art. For these reasons as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[1] U.S. Publication No. 2017/0111600 A1 - Paragraphs [0002-00006] disclose an endoscope for capturing cameras of a GI track and creating a 3D texture model.

[3] U.S. Publication No. 2019/0175057 A1 - Paragraph [0049] describes using a 3D to assist imaging with an endoscope for guiding the endoscope.
[4] U.S. Publication No. 2005/0182295 A1 - Paragraph [0011] discloses using a 3-D model for tracking an endoscope/catheterscope for guiding into the human body.
[5] U.S. Publication No. 2018/0177556 A1 - Paragraph [0049] describes having a display module overlaying pre-determined optimal navigation paths of an endoscope on a 3D model and CT scans. Additionally, paragraph [0071] discloses EM data and 3D models may have inconsistencies and the model may need to be updated to correct the inconsistent data points.
[6] U.S. Patent No. 11,026,747 - Col. 2, ll. 38-59 discloses that rendering and displaying the virtual endoscopic images include beginning to render and display the virtual endoscopic image only when the medical tool (i.e., endoscope) approaches a specified location.
[7] U.S. Publication No. 2017/0085762 A1 - Paragraph [0103] discloses only an image area near a detected target may be displayed when using an endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481